Citation Nr: 0028547	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-12 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for a scar of the right 
knee. 

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right knee joint disability.  

3.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.  Service in Vietnam is indicated by the evidence of 
record.  Service records show that the veteran was awarded 
the Combat Action Ribbon and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that in a June 1983 rating decision, the RO 
denied entitlement to service connection for a knee 
disability.  The veteran was notified of that rating decision 
and did not file a timely appeal.  In July 1998, the veteran 
filed a claim for service connection for a scar of the right 
knee as a residual of a shrapnel wound.  The RO interpreted 
this claim as different and separate from the initial claim 
for service connection for a right knee disability.  The 
veteran also filed an application to reopen the claim for 
service connection for a right knee disability.  A January 
1999 rating decision denied service connection for a scar of 
the right knee on a de novo basis and determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a right knee disability.  

The Board finds that the veteran's claim for entitlement to 
service connection for a scar of the right knee is a new 
claim, since the claimed scar on the right knee is a  
disability which is distinct and separate from right knee 
joint disability.  Cf. Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996) [concluding that claim based on diagnosis of 
new mental disorder, taken alone or in combination with prior 
diagnosis of related mental disorder, is new claim for 
purposes of jurisdictional requirement].  Thus, the Board's 
discussion of the issue of entitlement to service connection 
for the claimed right knee joint disability will include a 
discussion of the finality of  the January 1983 rating 
decision, whereas the issue of entitlement to service 
connection for a scar of the right knee will be addressed 
without regard to the finality of the January 1983 rating 
decision. 

In a January 1999 rating decision, service connection was 
established for post traumatic stress disorder (PTSD).  A 30 
percent evaluation was assigned effective from July 1, 1998.  
The veteran expressed disagreement with the 30 percent 
evaluation.  An August 1999 rating decision assigned a 50 
percent evaluation to the PTSD effective July 1, 1998.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veteran's Claims (Court) held that 
regarding a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Consequently, the issue of entitlement to an increased rating 
for PTSD is still before the Board for appellate review.  

The January 1999 rating decision granted service connection 
for scars due to shrapnel wounds to the back and neck.  A 
zero percent evaluation was assigned effective July 1, 1998.  
In a March 1999 rating decision, the RO assigned a 10 percent 
disability evaluation to the service-connected retained 
metallic fragment of the distal left thigh effective February 
23, 1983.  The veteran was notified of these rating 
decisions.  He did not file a timely appeal.  Thus, these 
issues are not presently before the Board for appellate 
review.   



FINDINGS OF FACT

1.  Competent medical evidence demonstrating a current 
diagnosis of a scar of the right knee has not been presented.  

2.  In an unappealed June 1983 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
a right knee joint disability.

3.  Evidence submitted since the RO's June 1983 decision 
bears directly and substantially upon the specific matter 
under consideration; is not cumulative of previously 
submitted evidence; and is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

4.  Competent medical evidence demonstrating a medical nexus 
between the veteran's right knee joint disability and his 
service has not been presented.   

5.  The veteran's PTSD is principally manifested by 
occupational and social impairment with deficiencies in areas 
such as work, family relations, judgment, thinking and mood 
due to such symptoms as persistent depression, chronic 
anxiety, intrusive thoughts, hypervigilence, social and 
emotional withdrawal, difficulty sleeping, irritability, 
difficulty in adapting to stressful circumstances including 
work or a worklike setting and an inability to establish and 
maintain effective relationships.  There is no evidence of 
total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a scar of the right 
knee.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Evidence submitted since the RO's final June 1983 rating 
decision is new and material; thus, the veteran's claim of 
entitlement to service connection for a right knee joint 
disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).

3.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a right knee joint 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a 70 percent disability evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a scar of the 
right knee as a residual of a shrapnel wound.  He is also 
seeking to reopen his claim for entitlement to service 
connection for a right knee joint disability.  Lastly, the 
veteran asserts that he is entitled to a disability 
evaluation in excess of 50 percent for his service-connected 
PTSD.  In the interest of clarity, the Board separately will 
discuss each issue on appeal.

1.  Entitlement to service connection for a scar of the right 
knee.

Factual Background

Service medical records indicate that the veteran sustained 
trauma to the right lower leg in November 1965.  X-ray 
examination of the right leg was negative.   Service records 
indicate that the veteran sustained shell fragment wounds to 
the neck and back in June 1967.  Service medical records 
further show that upon separation examination in July 1969, 
cellulitis of the right knee area resulting from a coral cut 
was diagnosed.  It was noted that the veteran was essentially 
asymptomatic and the disability was not considered disabling.  

An April 1983 VA examination report indicates that the 
veteran reported that he incurred a shrapnel wound to the 
right knee in 1967 with subsequent infection beneath the 
patella.  The impression was no evidence of intraarticular 
knee pathology.  X-ray examination of the knees revealed no 
evidence of fractures or dislocations.  There was a normal 
joint space.  No right knee scar was identified.  

A VA dermatology consultation was completed in April 1983.  
Hyperpigmented scarred areas were identified in his lower 
legs and ankles.  No right knee scar was identified.   

At a hearing before the RO in August 1999, the veteran stated 
that he incurred a scar of the right knee due to a shell 
fragment wound to the right knee in a firefight.  [hearing 
transcript, page 5]. 

Pertinent Law and Regulations

Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

Combat status

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1999).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999). 

Determining whether evidence establishes that a veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  Id.  There is no statutory or regulatory 
limitation on the types of evidence that may be used in any 
case to support a finding that a veteran engaged in combat 
with the enemy.  Accordingly, any evidence which is probative 
of that fact may be used by a veteran to support an assertion 
that the veteran engaged in combat with the enemy, and VA 
must consider any such evidence in connection with all other 
pertinent evidence of record.  Id. 


Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id. 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Analysis

The veteran asserts that he is entitled to service connection 
for a scar of the right knee as a result of a shrapnel wound 
he sustained in a firefight in Vietnam.   

Discussion

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

i.  In-service injury

Initially, the Board finds 	that the veteran engaged in combat 
with an enemy during a period of war.  Service records 
indicate that he served in Vietnam and was awarded the Combat 
Action Ribbon and Purple Heart.  Thus, 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304 (d) are applicable in this case.  

Where a veteran has established that he is a combat veteran, 
application of 38 U.S.C.A. § 1154(b) requires a three-step, 
sequential analysis: (1) Has the claimant produced 
"satisfactory lay or other evidence of such injury or 
disease"?  "Satisfactory evidence" is defined as "credible 
evidence that would a allow a reasonable fact finder to 
conclude that the alleged injury or disease was incurred in 
or aggravated by the veteran's combat service".  (2)  Is the 
proffered evidence "consistent with the circumstances, 
conditions, or hardships of such service"? (3) Once these 
the first two steps are met, the Secretary will accept the 
combat veteran's evidence as sufficient proof of service 
incurrence, even if no official record of such incurrence 
exists, unless the government can met the burden of showing 
"clear and convincing evidence to the contrary."  Only in 
the third step may contrary evidence, such as a Report of 
Medical Examination at Separation, be brought into play.  See 
Collette, 82 F.3d at 393.  

It must be noted however that the presumption afforded under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  In short, the above-
cited provisions do not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, No. 97-1184 (U.S. Vet. App. July 23, 
1998); Velez v. West, 11 Vet. App. 148 (1998); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  The veteran must still 
establish that his claim is well-grounded by medical evidence 
showing a nexus between a current disability and the reported 
service incident.  See Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  The Court has recently clarified that the 
presumptions of § 1154(b) are applicable to the inservice 
incurrence prong of the Caluza test, but not to the elements 
of current disability or nexus between a current disability 
and service.  Kessel v. West, 13 Vet. App. 9 (1999) (en 
banc).

The Board finds that the veteran has submitted competent 
evidence of service incurrence of the shrapnel wound to the 
right knee in the form of his own statements.  The Board 
finds that the veteran's testimony as to the in-service 
injury is sufficient proof of service incurrence.  See 
38 U.S.C.A. § 1154(b).  The veteran's statements are 
satisfactory evidence of an injury to the right knee.  It is 
reasonable to conclude that the veteran would incur a 
shrapnel wound in service in a firefight.  The service 
records show that the veteran was in combat and he had 
incurred shrapnel wounds to the neck and back in service in 
Vietnam.  He was awarded a Purple Heart for such wounds.  
Thus, the Board finds that the veteran's statements are 
consistent with the circumstances, conditions, or hardships 
of such service. Thus, the Board finds that the veteran's 
statements are sufficient proof of service incurrence.  
38 U.S.C.A. § 1154(b); Collette, 82 F.3d at 393.  

Thus, the Board finds that there is competent evidence, in 
the form of the veteran's lay testimony, of in-service 
incurrence of a shrapnel wound to the right knee in service.  
The second prong of Caluza has been met.   
  
ii.  Current disability

With respect to the initial Caluza prong, medical evidence of 
a current disability, there is none.  The veteran has not 
submitted competent medical evidence of a current diagnosis 
of a scar to the right knee.  The medical evidence of record 
is devoid of any competent medical evidence reflecting a 
diagnosis of a scar of the right knee.  The April 1983 VA 
examination report, including the report of a dermatology 
consultation, does not reflect a diagnosis of a scar of the 
right knee.  The more recent VA treatment records dated in 
September 1998 do not reflect a diagnosis of a scar of the 
knee.  The Board recognizes that the September 1998 VA 
treatment records indicate that the veteran had post 
traumatic changes in the right knee.  However, in the context 
of the reports it is clear that this refers to internal 
derangement of the knee and not to any knee scars.  The 
treatment records did not indicate that the veteran had a 
scar of the right knee, which is the disability at issue.  
The claim for service connection for an internal right knee 
joint disability is a separate claim and is discussed below.  

As noted above, the presumption afforded under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  In short, the above-
cited provisions do not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Kessel, supra.  The veteran must still 
establish that his claim is well-grounded by providing 
medical evidence of a current disability and medical nexus 
evidence.  The Court has recently clarified that the 
presumptions of § 1154(b) are applicable to the in-service 
incurrence prong of the Caluza test, but not to the elements 
of current disability or nexus between a current disability 
and service.  Kessel v. West, 13 Vet. App. 9 (1999) (en 
banc).  In this case, the veteran failed to submit competent 
medical evidence of a current disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer, supra; see also Rabideau, supra.  

iii.  Medical nexus evidence

The third Caluza element, medical nexus evidence, has also 
obviously not been met.  There is no medical evidence of 
record which relates any currently claimed scar of the right 
knee to the veteran's period of service.  Cf. Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).   

The Board notes that the veteran's representative argues that 
service connection for a scar of the right knee is warranted 
because the veteran is a combat veteran and has stated that 
the scar of the right knee is the result of combat.  The 
veteran cites to Chipego v. Brown, 4 Vet. App. 102 (1993) and 
Swanson v. Brown, 4 Vet. App. 148 (1993) in support of his 
argument.  The Board notes that in Swanson and Chipego, the 
Court stated that a veteran may establish a claim of service 
connection for a combat-related injury on the basis of sworn 
statements alone.  However, after Swanson and Chipego were 
decided, the Court further clarified the meaning of the 
provisions of 1154(b).  As noted above, the Court held that 
the presumption afforded under 38 U.S.C.A. § 1154(b) dealt 
only with the question of whether a particular disease or 
injury occurred in service, that is, what happened then, and 
not the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  The Court indicated that the veteran 
must still establish that his claim is well-grounded by 
medical evidence showing a nexus between a current disability 
and the reported in-service incident.  

In Kessel, the Court indicated that in an unbroken line of 
cases, the term "service-connection" is used in section 
1154(b) to refer to proof of incurrence or aggravation of 
that disease or injury in service, rather than to the legal 
standard for entitlement to payments for disability.  Kessel, 
13 Vet. App. at 15-16.  Thus, as discussed above, under the 
more recent decision, the Court has determined that a combat 
veteran's statements alone may be sufficient to establish 
service incurrence but not service connection.

The Board believes that the recent decision of the United 
States Court of Appeals for the Federal Circuit in Dambach v. 
Gober, No. 00-7021 (Fed. Cir. Sept. 8, 2000), which was 
decided after the March 27, 2000 Appellant's Brief was 
prepared, does not alter the above analysis.  The Federal 
Circuit did not explicitly or implicitly overrule the 
decision in Kessel. 

The Board notes that the veteran's representative also 
asserts that the veteran's claim is well grounded.  The 
representative argues, in the alternative, that if the Board 
finds that the claim is not well grounded, than the claim 
should be remanded for further development because the RO 
committed a procedural defect in the manner that it has 
adjudicated the veteran's claim.  The representative asserts 
that the RO failed to follow the provisions of Veterans 
Benefits Administration's ADJUDICATION PROCEDURE MANUAL, M21-
1, Part III and VI, (1996).  The representative contends that 
the RO should have initiated development of the claim if the 
claim was potentially plausible on a factual basis.  The 
representative argues that the veteran's claim should be 
remanded for full development.   

The representative also argues that the Court's decision in 
Meyer v. Brown, 9 Vet. App. 425 (1996) is not applicable to 
the present case since the veteran's claims fall under the 
exception in 38 U.S.C.A. § 5107(a).  The provisions of 
38 U.S.C.A. § 5107(a) indicate that "except when otherwise 
provided by the Secretary in accordance with the provisions 
of this title, a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  The representative argues that the Secretary has 
"provided otherwise" in the provisions of the M21-1, and 
therefore, the VA is obligated to develop a claim before a 
decision is made as to whether the claims are well-grounded.   

As discussed in detail above, the Board found that the 
veteran's claim for service connection for a scar of he right 
knee as due to a shrapnel wound to be not well grounded.  The 
Board also finds that the representative's arguments are 
unpersuasive for the following reasons.    

The Board is required to follow the precedent opinions of the 
United States Court of Appeals for Veterans Claims.  See 
38 U.S.C.A. § 7269 (West 1991); see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  In Meyer v. Brown, 9 Vet. App. 425 
(1996), the Court held that the Board is not required to 
remand a claim for additional development, in accordance with 
38 C.F.R. § 19.9, prior to determining that a claim is not 
well-grounded.  The Court has underscored that if the VA 
volunteers assistance in developing facts pertinent to a 
claim that is not well grounded, such action raises "grave 
questions of due process...if there is apparent disparate 
treatment between claimants," between those who have met 
their initial burden of presenting a well grounded claim and 
those who have not.  See Grisvois v. Brown, 6 Vet. App. 136, 
140 (1994).  See also, in general, Morton v. West, 12 Vet. 
App. 477 (1999), which has been discussed above.  The Board 
finds these decisions dispositive as to this question.

Furthermore, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), the Federal Circuit Court clarified that claimant is 
required to submit and establish a well grounded claim prior 
to any duty on the part of the VA to develop the facts 
pertinent to the claimant's claim.  In the absence of a well-
grounded claim, the VA has no duty to assist the veteran in 
developing the claims presented.

The Board is of course aware that at the time that this 
decision is being prepared there is legislation pending which 
would substantially alter VA's statutory duty to assist 
veterans.  However, the Board is bound by the law as it 
currently exists. 

In short, for the reasons and bases expressed above, the 
Board concludes that the veteran's claim is not well 
grounded.  Therefore, the claim is denied.   

Additional Matter

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, VA informs the 
veteran of the kind of evidence that would serve to make his 
claim well grounded, namely medical evidence of a current 
disability and a nexus to service.     

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee joint disability.

As discussed in the Introduction, the Board believes that the 
veteran's claim of entitlement to service connection for a 
right knee joint disability is an issue which must be 
addressed separately from the issues of entitlement to 
service connection for a scar of the right knee, discussed 
above.  Also as noted above, the issue of 
entitlement to service connection for a right knee joint 
disability includes the matter of the finality of an 
unappealed June 1983 VA rating decision.

Factual Background

Evidence considered at the time of the June 1983 rating 
decision

Service medical records indicate that the veteran sustained 
trauma to the right lower leg in November 1965.  X-ray 
examination of the right leg was negative. Service medical 
records indicate that upon separation examination in July 
1969, cellulitis of the right knee area resulting from a 
coral cut was diagnosed.  It was noted that the veteran was 
essentially asymptomatic and the disability was not 
considered disabling.  

An April 1983 VA examination report indicates that the 
veteran reported that he incurred a shrapnel wound to the 
right knee in 1967 with subsequent infection beneath the 
patella.  The impression was no evidence of intra-articular 
knee pathology.  X-ray examination of the knees revealed no 
evidence of fractures or dislocations.  There was a normal 
joint space. 

The June 1983 rating decision denied the veteran's claim for 
service connection for a right knee disability in essence 
because none was identified after service.  The in-service 
right leg condition was considered to have been acute and 
transitory.

Evidence submitted after the June 1983 rating decision

VA treatment records dated in September 1998 indicate that 
the veteran had complaints of right knee pain.  X-ray 
examination of the right knee revealed post traumatic changes 
of the right knee involving the medial collateral ligament 
and the tibial tubercle.  There were calcifications of the 
medial collateral ligament compatible with pellegrini stieda 
disease and an avulsed tibial tubercle was identified.     

At a hearing before the RO in August 1999, the veteran stated 
that he incurred a shell fragment wound to the right knee in 
a firefight.  [hearing transcript, page 5].  He stated that 
he was underwent debridement and they pulled the shrapnel 
out.  [page 5].  He stated that two weeks later, he was 
hospitalized with a massive infection in his right knee.  
[page 5].  The veteran did not recall having a cut from a 
coral reef, as noted in his service medical records.  [page 
5].   

Relevant law and regulations

Law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was announced by the 
Court in Elkins v. West, 12 Vet. App. 209 (1999).  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled. See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


Analysis

New and material evidence

In the June 1983 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a right knee 
disability.  This decision was not appealed and became final 
one year after the issuance of notification of that decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see also Evans, 
9 Vet. App. at 285.  Therefore, in order to reopen this 
claim, new and material evidence must have since been 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

After reviewing the record, the Board is of the opinion that 
new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disability.  In the June 1983 rating decision, the 
RO found no objective evidence of a current knee disability.  
At the time of that decision, the evidence of record included 
the veteran's service medical records and the April 1983 VA 
examination report.   

Since filing to reopen his claim, the veteran has submitted 
VA treatment records dated in September 1998 and his 
testimony at a hearing before the RO in August 1999.  The 
Board finds that the VA treatment records dated in September 
1998 are new and material evidence.  This medical evidence 
establishes that the veteran currently has a right knee 
disability.  Clearly, this evidence was not previously 
submitted to agency decisionmakers.  The Board finds that 
this medical evidence of record bears directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran currently has a right knee 
disability that was incurred in service.  As noted above, one 
of the reasons for the denial of service connection in June 
1983 was that there was no medical evidence of a current knee 
disability.  Thus, the Board finds that the VA treatment 
records dated in September 1998 are new and material 
evidence.   

The Board also finds that the veteran's testimony at the 
hearing before the RO in August 1999 is new and material 
evidence.  The veteran testified as to the circumstances 
surrounding the injury to his right knee.  The Board finds 
that the veteran gave additional details and information 
about the right knee injury and subsequent treatment, and 
such details were not part of the record at the time of the 
June 1983 rating decision.  The Board notes that in Hodge, 
supra, the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  The Board 
finds that the veteran's testimony creates a more complete 
picture as to the circumstances surrounding the incurrence of 
a right knee injury.  It is also bears directly and 
substantially upon the specific matter under consideration 
which is whether the veteran incurred a right knee injury in 
service, and is so significant that it must be considered in 
order to fairly decide the merits of the claim, especially in 
light of the determination that the veteran is a combat 
veteran and that the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.303(d) are applicable.  

In summary, the Board finds that the evidence submitted since 
the June 1983 rating decision is not cumulative of previously 
submitted evidence, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board finds that new 
and material evidence has been submitted, and the claim is 
reopened. 

Whether the claim for service connection for a right knee 
disability is well grounded

Since the Board has reopened the veteran's claim, applying 
the Elkins approach, supra, the next question is to determine 
whether the veteran's claim of entitlement to service 
connection for an internal right knee joint disability is 
well grounded.

In Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court 
of Appeals for Veterans Claims held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this instance, the 
veteran has been provided with ample opportunity to present 
all aspects of his claim.  He testified as to the issue of 
service connection for an internal right knee disability 
during a personal hearing at the RO in August 1999.  He has 
been accorded the opportunity to present evidence in support 
of his claim, including medical nexus evidence.  The Board 
does not believe that the veteran would be prejudiced if it 
addressed the issue of the well groundedness of the claim.

The veteran asserts that he is entitled to service connection 
for a right knee disability because he incurred an injury to 
his right knee in combat and that such  injury led to his 
current knee disability.   

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The veteran has submitted competent medical evidence of a 
current diagnosis of a right knee disability.  The September 
1998 VA treatment record indicates that X-ray examination of 
the right knee revealed post traumatic changes of the right 
knee.  Thus, the first Caluza prong, medical evidence of a 
current disability, has been met.  

The veteran has submitted competent evidence of in-service 
incurrence in the form of lay testimony.  At the hearing 
before the RO in August 1999, the veteran stated that he 
incurred an injury to his right knee in a firefight in 
Vietnam.  As discussed above, the Board has found that the 
veteran has engaged in combat with the enemy during a period 
of war and the provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.303 (d) are applicable in this case.  The Board 
finds that the veteran's testimony as to the inservice injury 
is sufficient proof of service incurrence.  See 38 U.S.C.A. 
§ 1154(b).   

Therefore, the Board finds that there is competent evidence 
of in-service incurrence of a shrapnel wound to the right 
knee in service.  The second prong of Caluza has been met.   

With respect to the third prong of Caluza, medical evidence 
of a nexus between the in-service injury and the veteran's 
current disability, there is none.  The medical evidence of 
record is completely devoid of a medical nexus between the 
veteran's right knee disability, which was diagnosed almost 
29 years after service, and his period of service.  

As noted above, the presumption afforded under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  See Kessel v. West, 
13 Vet. App. 9 (1999) (en banc). 

The veteran's own lay statements cannot supply a competent 
medical diagnosis of a current medical disability, its date 
of onset, or its etiology.  These matters can only be 
established by competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

The Board finds that the veteran has failed to submit 
evidence of a medical nexus between his current right knee 
disability and the knee injury incurred in combat.  The Board 
also finds that the veteran has not submitted evidence of a 
medical nexus between the current knee disability and the 
knee symptomatology that the veteran experienced in service, 
such as the cellulitis diagnosed in 1969.  In the absence of 
medical evidence of a nexus between the current disability 
and service, there can be no valid claim.  See Caluza, supra.  

In short, for the reasons and bases expressed above, the 
Board concludes that the veteran's claim is not well 
grounded.  Therefore, the claim is denied.   

Additional Matter

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert, supra.  However, the VA 
may be obligated to advise the veteran of the evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
VA has previously advised the veteran of the evidence needed 
to be submitted with a VA benefits claim.  Robinette, supra.  
By this decision, VA informs the veteran of the kind of 
evidence that would serve to make his claim well grounded, 
namely medical evidence of a nexus between a current 
disability and service.     

3.  Entitlement to a disability evaluation in excess of 50 
percent for PTSD

Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(1999). see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999). 

The schedular criteria

The Board observes in passing that the regulations pertaining 
to mental disorders were revised effective November 7, 1996. 
See 61 Fed. Reg. 52700 (Oct. 8, 1996).  Since the veteran's 
initial claim was not filed until July 1998, only the current 
regulations may be applied.  Cf. Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).   

Effective November 7, 1996, the Schedule reads as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Codes 9411 (1999).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

The Board notes that words such as "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).   It should also be noted 
that use of descriptive terminology such as "moderate" by 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104(a) (West 1991); 38 C.F.R. 4.2, 4.6 
(1999).

Factual Background

A September 1998 VA psychological treatment record indicates 
that the veteran was referred to a veterans program and 
underwent psychological assessment.  The treatment record 
indicates that the veteran's presenting problems were 
depression, chronic anxiety, difficulty thinking clearly, and 
fear of losing control.  The veteran denied any significant 
history of either suicidal or assaultive behavior.  He denied 
current suicidal ideation or intent.  The examiner indicated 
that the present potential for such behavior was seen as non-
significant.  It was noted that the results of the overall 
assessment were reflective of some cognitive difficulties.  
The examiner indicated that the treatment record indicates 
that the type and degree of the veteran's difficulties were 
of a depressive state rather than any evolving organic brain 
syndrome or underlying psychotic process.  It was noted that 
the results of the psychological assessments were consistent 
with an ongoing depression; MMPI results indicated that the 
veteran was experiencing a significant amount of emotional 
distress characterized by depression and chronic anxiety.  
The examiner stated that the diagnostic possibilities 
included major depression, recurrent, and adjustment disorder 
with mixed emotional features.  It was noted that the 
veteran's scores on the psychological testing were not 
inconsistent with the existence of PTSD.   

In an October 1998 statement, the veteran's readjustment 
counselor indicated that the veteran had been treated at the 
Veterans Resource Center for PTSD since June 1998.  The 
counselor stated that the veteran's PTSD was delayed and 
chronic.  The counselor indicated that the veteran's symptoms 
included intrusive thoughts, re-experiencing the nightmare, 
spontaneous waking, auditory/visual/olfactory memories of 
specific combat events, hypervigilance and startled response, 
sensitivity, very violent encounters with the enemy, anger, 
and severe bouts of depression.  It was noted that the 
veteran's emotional avoidance/numbing symptoms included 
profound emotional numbing, dissociative defense, and severe 
interpersonal and vocational isolation.  The counselor stated 
that the veteran continued to have paranoia of others which 
has interfered with him living a quality life.  

A November 1998 VA psychiatric examination report indicates 
that the veteran reported that in June of 1998, his intrusive 
memories worsened due to worsening depression.  The veteran 
reported being depressed at least 50 percent of the time.  He 
stated that his depression became worse in November of 1997 
due to unclear reasons.  He complained of anhedonia, and for 
several months in early 1998, he did not work because he was 
too depressed to leave the house.  The examiner indicated 
that the veteran sought treatment at the VA in June of 1998 
and reported that his depression has been alleviated to a 
certain extent.  The veteran reported that he continued to 
feel easily startled by loud noises, which brought on 
intrusive memories.  He denied psychotic symptoms such as 
delusions, paranoia or hallucinations, generalized paranoia 
or flashbacks, or significant nightmares.  The veteran 
reported that he felt anxious on a daily basis.  The veteran 
continued to experience difficulty with memory and 
concentration and difficulty sleeping.  The veteran reported 
having a diminished ability to feel emotionally close to his 
family and he preferred to stay to himself.  

The veteran reported that he had required much time off work 
over the past twelve months; 50 percent of the time, he had 
been unemployable due to his psychiatric disability.  He 
reported that his most recent full-time job lasted from 
November 1997 through May 1998, when he worked as a car 
salesman.  He stated that due to worsening depression, he 
stopped working in May and for several months, he had 
difficulty leaving the home due to loss of energy, apathy, 
worthlessness and poor concentration.  It was noted that the 
veteran began seeking psychiatric help at the VA in June of 
1998 and since that time his depression has improved to a 
moderate extent.  The veteran reported that he most recently 
started back to work and he has worked full time for the past 
week.  He worked as a salesman of tax shelter packages to 
schoolteachers, which he has done on a part-time basis since 
1996. The veteran reported that his intrusive memories 
interfered with his ability to work because as a salesman he 
needed to be quite gregarious.  The veteran reported that 
during such intrusive memories, he withdrew from potential 
customers, did not want to leave the house, experienced poor 
concentration, and he frequently forgot the customers' names.

The VA examination report indicates that the veteran was 
married from 1973 and 1976; this marriage ended in divorce.  
He was currently married; his second marriage had lasted 
twelve years.  The veteran lived with his wife.  He was able 
to take care of his own chores and errands.  He was able to 
take care of his hygiene, dress and bathe himself.  The 
veteran was able to travel independently using his own car.  
Leisure time was spent relaxing with his spouse, reading and 
watching television.  He denied a significant number of close 
friends.

Mental status examination revealed that the veteran was well 
dressed and reasonably groomed.  He was not disheveled.  He 
was cooperative without being suspicious or guarded.  Speech 
was normal.  His body movements were normal without 
dyskinesia.  The veteran was alert and oriented to time, 
place, person and purpose.  Memory, concentration, and 
abstractions were intact.  The veteran's insight and judgment 
were fair.  His mood was described as depressed.  His affect 
was full and congruent.  Psychomotor retardation or agitation 
were not noted.  The veteran was not acutely suicidal and did 
not express any homicidal ideations.  The veteran had no 
looseness of association.  He had no paranoid ideation or 
delusions.  He denied ideas of reference, thought 
broadcasting, thought withdrawal, or thought insertion or 
flight of ideas.  There was no evidence of auditory or visual 
hallucinations.  The veteran was taking Zoloft. 

The examiner indicated that the veteran did not have 
impairment of thought process, communication, delusions or 
hallucinations or suicidal or homicidal thoughts.  The 
examiner noted that the veteran was able to maintain minimal 
personal hygiene and other basic activities of living.  The 
examiner noted that the veteran did not have obsessive or 
ritualistic behavior that interfered with routine activities 
or irregular rate and flow of speech or any irrelevant, 
illogical obscure speech patterns.  The examiner stated that 
the veteran did not have panic attacks or impaired impulse 
control.  The Axis I diagnosis was PTSD, chronic, moderate 
and alcohol abuse in full remission.  His current GAF score 
for PTSD was 60.  His GAF score for the previous year was 60.   

The examiner indicated that the veteran had a history of 
significant alcohol abuse; however, he has been entirely 
sober since 1981.  The veteran's current GAF score for 
alcohol abuse was 95; his GAF score for the past year was 95.

The examiner stated that the veteran had persistent symptoms 
consistent with PTSD, per DSM-IV criteria.  The examiner 
indicated that the veteran has had regular and consistent 
intrusive memories of his experiences in Vietnam resulting in 
persistent depression, hypervigilance, social and emotional 
withdrawal from others, a sense of a foreshortened future, 
difficulty with sleep, anxiety, and irritability, all of 
which have caused significant distress in his personal and 
professional life.  It was noted that the veteran's alcohol 
abuse and post traumatic symptomatology appear to be 
temporarily disconnected.  The examiner stated that at this 
point, he believed that the veteran's history of alcohol 
abuse did not play a major role in his current 
symptomatology.  The examiner indicated that there were no 
significant objective symptoms during the examination to 
substantiate his complaints.  The examiner stated that the 
veteran's affect remained stable throughout the examination 
and he did not appear hypervigilent or anxious.  His memory 
and concentration were intact during the examination and he 
interacted properly with the staff and the examiner.  The 
examiner stated that the veteran was currently involved in 
the appropriate psychiatric treatment and was beginning to 
show evidence of remission.  His prognosis was favorable.  He 
was able to handle his funds in his own best interests, 
assuming his absence from alcohol abuse was genuine.    

At a hearing before the RO in August 1999, the veteran stated 
that he was on medication for his PTSD.  [hearing transcript, 
page 2].  He was not currently employed because he was afraid 
to talk to people.  [page 2].  The veteran stated that he did 
not have any close friends.  [page 3].  The veteran and his 
spouse rarely went out or socialized.  [page 3].  The 
veteran's spouse indicated that they have separated several 
times because the veteran was very difficult.  [page 3].  The 
veteran stated that he had a very "spotty" work history 
until he got sober in AA.  [page 7]  He stated that since he 
was sober, from 1983 to 1994, he worked in retail marketing.  
[page 7].  

In a June 1999 statement, the veteran stated that he 
currently had a job selling tax shelter annuities, but he had 
difficulty showing up to work unless his wife accompanied 
him.  He stated that without his wife in the work setting, he 
became panic stricken and he could not interact with others. 
The veteran stated that he had difficulty with personal 
hygiene.  He stated that instead of doing productive things, 
he mainly concentrated on computer games.    

In an August 1999 statement, the veteran's readjustment 
counselor from the veterans resource center indicated that 
the veteran has continued with his treatment for PTSD.  The 
counselor indicated that the veteran's diagnoses were 
military related PTSD, major depression and panic disorder 
secondary to PTSD, and adjustment disorders, mixed features.  
The counselor indicated that the veteran had the same 
symptoms as in the October 1998 statement.  The counselor 
stated that the veteran's psychosocial and environmental 
problems were financial issues from veteran's inability to 
sustain himself with gainful employment which was a direct 
result from his PTSD, an inability to cope with martial 
stress resulting in the exacerbation of his PTSD, and recent 
loss of the veteran's father, who died in July 1999.  The 
counselor stated that the veteran's current GAF score was 45.  
The counselor indicated that the veteran's physical and 
psychological challenges due to the extensive combat 
experienced while serving in Vietnam and being wounded, have 
permanently affected the veteran's ability to cope with 
normal everyday stressors.  The counselor indicated that this 
also impacted and created additional strain on his 
relationship with his wife.  The counselor recommended that 
veteran continue with his current treatment plan.  

In an August 1999 statement, a staff psychiatrist at the 
Veterans Health clinic stated that the veteran had been 
followed at the clinic since July 1998 for multiple diagnoses 
including PTSD, major depressive disorder, panic disorder, 
and adjustment reactions.  The psychiatrist indicated that 
the veteran had severe anxiety, panic attacks and depression.  
It was noted that the veteran had a tendency to overreact in 
social situations.  He experienced high levels of anger which 
were inappropriate to the situation and exacerbated his 
social withdrawal.  The psychiatrist indicated that the 
veteran had difficulty concentrating.  Mental status 
examination revealed that the veteran had moderate 
psychomotor slowing.  His affect was consistent with mood and 
showed moderately severe constriction in the negative range.  
Speech, language, memory and visual functions were intact.  
He did not have suicidal ideation.  The diagnosis was PTSD; 
moderately severe major depressive episode probably secondary 
to PTSD; panic disorder substantially remitted, and also 
secondary to PTSD; adjustment disorder with mixed features 
with severity exacerbated by PTSD; and alcoholism in 
remission as secondary to PTSD.  The psychiatrist stated that 
the veteran had financial issues due to an inability to work 
due to psychiatric disorders and martial stress exacerbated 
by PTSD.  His current GAF score was 48.  

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of review

Initially, the Board concludes that the veteran's claim of 
entitlement to a disability evaluation in excess of 50 
percent for PTSD is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran is awarded service 
connection for a disability and appeals the RO's initial 
rating determination, the claim continues to be well grounded 
as long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995). 

Since the claim of entitlement to an increased evaluation for 
service-connected PTSD is well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The veteran has been 
provided with VA examination in November 1998, as well as a 
personal hearing and a full opportunity to present evidence 
and argument in support of this claim.  The Board is not 
aware of any other evidence which must be obtained in order 
for an informed decision to be made as to this issue.  The 
Board finds that all facts that are relevant to this issue 
have been properly developed.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an "approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54. 

Discussion

The RO has assigned a 50 percent evaluation to the veteran's 
service-connected PTSD under the provisions of Diagnostic 
Code 9411 [PTSD].      

i.  Selection of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's service-connected PTSD is 
most consistent with the application of Diagnostic Code 9411 
[PTSD], and that diagnostic code is the most appropriate.  As 
indicated above, the veteran's symptoms and diagnosis are 
consistent with the rating criteria found in Diagnostic Code 
9411.  

ii.  Rating the disability under the schedular criteria

In applying the law the existing facts, the Board finds that 
the evidence of record demonstrates that the veteran's 
service-connected PTSD causes occupational and social 
impairment with deficiencies in areas such as work, family 
relations, judgment, and mood due to the PTSD symptoms.  The 
treatment records and VA examination report establish that 
the veteran's service-connected PTSD is delayed and chronic 
and was principally manifested by persistent depression, 
chronic anxiety, intrusive thoughts, hypervigilence, startle 
response, emotional numbing, paranoia, social and emotional 
withdrawal, irritability, and some cognitive difficulties due 
to a depressive state.  The September 1998 VA treatment 
record indicates that the examiner who performed the 
veteran's psychological assessment concluded that the veteran 
had ongoing depression and chronic anxiety.  The evidence 
shows that the veteran has been on continuous medication for 
depression since 1998.   

The medical evidence of record shows that the veteran had 
deficiencies in areas such as work due to his PTSD symptoms 
and difficulty adapting to stressful circumstances including 
work or work-like settings.  In the October 1998 statement, 
the veteran's counselor indicated that the veteran had severe 
interpersonal and vocational isolation due to PTSD.  The 
November 1998 VA examination report indicates that the VA 
examiner concluded that the veteran's PTSD symptoms caused 
significant distress in the veteran's professional life.  The 
Board also notes that in an August 1999 statement, the 
veteran's counselor indicated that the veteran's 
psychological disorder due to the veteran's combat experience 
permanently affected the veteran's ability to cope with 
normal everyday stressors.     

The evidence of record shows that the veteran was able to 
work from 1983 to 1994 as a salesman.  He worked part-time in 
1996 as a tax shelter salesman.  He was able to work full-
time as a salesman from November 1997 to May 1998.  The 
evidence of record further shows that in May 1998, the 
veteran was unable to work due to an increase in his 
symptoms.  However, the medical evidence of record shows that 
the veteran's symptoms improved after he sought treatment and 
was started on medication.  The November 1998 VA examination 
report indicates that the veteran sought treatment for 
depression in June 1998 and his depression was alleviated to 
a certain extent.  The November 1998 VA examination report 
also indicates that the veteran reported that he had recently 
started working as a salesman full-time. 

The medical evidence of record establishes that the veteran's 
PTSD caused social impairment in family relationships and an 
inability to establish and maintain effective relationships.  
In the October 1998 statement, the veteran's counselor 
indicated that the veteran had severe interpersonal isolation 
due to his PTSD.  The November 1998 VA examination report 
indicates that the veteran's symptoms, specifically the 
regular and consistent intrusive thoughts, resulted in social 
and emotional withdrawal from others and the symptoms caused 
the veteran significant distress in his personal life.  In an 
August 1999 statement, the veteran's psychiatrist at the 
veterans center indicated that the veteran had a tendency to 
overreact in social situations and he experienced high levels 
of anger which were inappropriate to the situation and 
exacerbated his social withdrawal.  

The Board also points out that the record shows that the 
veteran's GAF scores support the finding that the veteran has 
occupational and social impairment with deficiencies in areas 
such as work, family relations, judgment and mood.  The 
medical evidence of records shows that the veteran's GAF 
scores ranged from 45 to 60.  GAF scores ranging from 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

The Board is aware that the veteran does not demonstrate all 
of the criteria for a 70 percent disability rating.  The 
evidence of record shows that there is no evidence of 
suicidal ideation, obsessional rituals, illogical speech, 
spatial disorientation, or neglect of personal appearance.  
However, the evidence of record demonstrates a degree of 
occupational and social impairment which "more nearly 
approximates" the criteria for a 70 percent rating rather 
than a 50 percent rating.  See 38 C.F.R. § 4.7 (1999). The 
Board finds the manifestations of the veteran's disability 
which support a 70 percent disability rating to be more 
significant and have a greater impact on the veteran's 
ability to function occupationally and socially than those 
which do not meet the criteria for a 70 percent evaluation.  
For instance, the veteran is significantly impaired by 
continuous depression and irritability, difficulty to adapt 
to stressful circumstances, and an inability to establish and 
maintain effective relationships.  

The Board has considered whether a 100 percent evaluation is 
warranted for the PTSD under the rating criteria for mental 
disorders.  The evidence of record does not demonstrate that 
the veteran's PTSD is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation or own name.  There is no medical evidence of 
total occupation impairment.  As discussed in detail above, 
the veteran does have moderate to serious impairment due to 
the PTSD.  However, there is no evidence of total impairment.  
The evidence of record shows that from 1983 to 1994, the 
veteran was employed.  He worked part-time in 1996.  He 
worked full-time from November 1997 to May 1998.  The 
evidence of record does show that the veteran required a 
significant amount of time off from work in 1998 due to an 
exacerbation of symptoms.  However, the November 1998 VA 
examination report indicates that the veteran's symptoms were 
alleviated to a certain extent by treatment and medications.  
The VA examination report also indicates that the veteran 
reported that he recently started to work again full-time.  

In statements dated in August 1999, the veteran's counselor 
and staff psychiatrist from the veterans center indicated 
that the veteran had financial issues due to an inability to 
work due to PTSD.  However, the Board does not find these 
statements to be sufficient to establish total occupational 
impairment.  The counselor and psychiatrist did not give a 
basis for this conclusion.  They did not address the 
veteran's long work history.  The Board also points out that 
these same providers indicated that the veteran's GAF scores 
were 45 and 48, which are indicative of serious occupational 
impairment, not total occupational impairment.  As discussed 
above, the Board finds that the preponderance of evidence 
establishes that the veteran is able to work, although the 
PTSD causes serious occupational impairment.  Thus, the Board 
find that these statements alone are not sufficient to 
establish total occupational impairment and they are 
outweighed by other evidence of record, discussed above.  

The Board also points out that there is no medical evidence 
of hallucinations, delusions, or gross impairment in the 
thought process.  There is no evidence of grossly 
inappropriate behavior, persistent danger of hurting oneself 
or others, an intermittent inability to perform activities of 
daily living, disorientation of time or place, or memory loss 
of names of close relatives, occupation, or own name.  The VA 
examiner indicated that he found no evidence of such symptoms 
upon VA examination in November 1998.  The Board also notes 
that there is no evidence of total social impairment.  The 
evidence of record shows that the veteran has serious social 
impairment.  However, he is currently married and this 
marriage has lasted twelve years.  He also appeared to be 
able to work in the retail sector during this period.  

Thus, the Board finds that the preponderance of the evidence 
of record is against assignment of a 100 percent disability 
evaluation for the PTSD under the rating criteria for mental 
disorders.  

In summary, for the reasons and bases expressed above, the 
Board finds that the competent and probative evidence of 
record supports the assignment of a 70 percent disability 
rating for the veteran's PTSD under Diagnostic Code 9411.  
38 C.F.R. §§  4.7, 4.21, 4.130, Diagnostic Code 9411.  
Furthermore, for the reasons and bases stated above, the 
Board also finds that the preponderance of the evidence is 
against assignment of a disability rating in excess of 70 
percent for the PTSD.   

iii. Fenderson considerations

In this case, the Board believes that the evidence discussed 
above allows for the assignment of a 70 percent disability 
rating effective from July 1, 1998, the date of the veteran's 
original claim.  See 38 C.F.R. § 3.400 (1999).  In essence, 
there is little evidence that his service-connected 
disability has appreciably changed during the subsequent tome 
period.  

iv.  Conclusion

In summary, a 70 percent disability evaluation for the 
service-connected PTSD is warranted, for the reasons and 
bases described above.  The benefit sought on appeal is 
accordingly granted to that extent.  


ORDER

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for a 
scar of the right knee as a residual of a shrapnel wound is 
denied.

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
right knee disability is reopened.  
A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for a 
right knee disability is denied.

Entitlement to a 70 percent disability evaluation for PTSD is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 

